DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-8, 11-19, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-10, 12-15, 17-19 of U.S. Patent No. 10,547,648. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 1 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 3 of the instant application, claim 18 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 4 of the instant application, claim 18 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 5 of the instant application, claim 8 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 6 of the instant application, claim 9 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 7 of the instant application, claim 10 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 8 of the instant application, claim 12 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 11 of the instant application, claim 13 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 12 of the instant application, claim 14 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 13 of the instant application, claim 6 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 14 of the instant application, claim 15 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 15 of the instant application, claim 15 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 16 of the instant application, claim 17 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 17 of the instant application, claim 8 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 18 of the instant application, claim 8 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 19 of the instant application, claim 18 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 22 of the instant application, claim 19 of U.S. Patent No. 10,547,648 recites every limitation.
Re claim 23 of the instant application, claim 19 of U.S. Patent No. 10,547,648 recites every limitation.
4.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 12-23 of U.S. Patent No. 9,699,223. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 1 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 2 of the instant application, claim 19 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 3 of the instant application, claim 3 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 4 of the instant application, claim 3 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 5 of the instant application, claim 1 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 6 of the instant application, claim 4 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 7 of the instant application, claim 5 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 8 of the instant application, claim 6 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 9 of the instant application, claim 7 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 10 of the instant application, claim 8 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 11 of the instant application, claim 10 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 12 of the instant application, claim 12 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 13 of the instant application, claim 13 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 14 of the instant application, claim 14 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 15 of the instant application, claim 15 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 16 of the instant application, claim 16 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 17 of the instant application, claim 17 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 18 of the instant application, claim 18 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 19 of the instant application, claim 19 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 20 of the instant application, claim 20 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 21 of the instant application, claim 21 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 22 of the instant application, claim 22 of U.S. Patent No. 9,699,223 recites every limitation.
Re claim 23 of the instant application, claim 23 of U.S. Patent No. 9,699,223 recites every limitation.
5.	Claims 1-6, 9-11, 14-16, 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 19 of U.S. Patent No. 8,711,866. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 2 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 3 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 4 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 5 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 6 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 9 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 10 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 11 of the instant application, claim 19 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 14 of the instant application, claim 1 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 15 of the instant application, claim 6 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 16 of the instant application, claim 1 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 19 of the instant application, claim 6 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 20 of the instant application, claim 1 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 21 of the instant application, claim 1 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 22 of the instant application, claim 1 of U.S. Patent No. 8,711,866 recites every limitation.
Re claim 23 of the instant application, claim 2 of U.S. Patent No. 8,711,866 recites every limitation.
6.	Claims 1, 14, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 of U.S. Patent No. 7,969,990. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 16 of U.S. Patent No. 7,969,990 recites every limitation.
Re claim 14 of the instant application, claim 1 of U.S. Patent No. 7,969,990 recites every limitation.
Re claim 22 of the instant application, claim 1 of U.S. Patent No. 7,969,990 recites every limitation.



Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
		As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
		Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
		claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
		Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.		This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a scouting detector, a controller in claim 14.
		Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
		If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 9, 14-21 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites generic placeholders (a scouting detector, a controller) performing functions (identifying a plurality of devices, selecting a device and routing content to the selected device) without reciting sufficient structure to perform the functions.
Scouting detector and controller are generic placeholders that do not specify any structure and the specification also does not provide any structure associated with the claimed scouting detector and controller. Moreover, the controller can be a software controller/module. Therefore, it is not clear which structure/hardware performs the function of the claimed scouting detector and controller.
Claims 15-21 are dependent on claim 14 and thereby, are rejected for the reasons discussed above.
		Claim 9 recites, “transmitting the content to a plurality of copies”. It is not clear how can the content be transmitted to a plurality of copies. A plurality of copies of the content can be made and transmitted to a plurality of devices, but the content can not be transmitted to a plurality of copies.
		Claim 17, line 4 recites, “media the data”. It is not clear what is meant by the claimed “media the data”. 
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


13.	Claims 1 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mousseau et al (US 20010005864 A1, hereinafter referred to as Mousseau).
		Re claim 1, Mousseau teaches a method of routing data stream (Abstract), comprising:
	(i) wirelessly receiving at a communication device (mobile device 214B, Fig. 6), from an external source (host system 202) via at least one local wireless communication network (wireless networks associated with the mobile device 214B such as wireless network 212, short range wireless network with devices 216, Fig. 6), a data stream (datagram 200A, a portion of attachment 200B received by the mobile device, Par 0082) comprising content selected from a group consisting of: audio content, video content and game session content (attachment data comprising audio data, video data, Par 0034-0035, Par 0071) (Fig. 6-9, Par 0071-0077, Par 0082);
	(ii) identifying via the at least one local wireless communication network using the communication device (wireless networks associated with the mobile device 214B such as wireless network 212, short range wireless network with devices 216, Fig. 6), a plurality of devices (attachment displayer 216), compatible to handle the content (attachment displayers 216 compatible/capable of handling the attachment), the plurality of devices are wirelessly connected to at least one local wireless communication network (display devices 216 are connected to wireless network 212, short range wireless network with mobile device 214B, Fig. 6) and wirelessly announce an availability for accepting a routed content via the at least one local wireless communication network (display devices 216 providing compatibility, location,  and address information wirelessly) (Fig. 6-9, Par 0071-0079, Par 0082);
	(iii) selecting, based on a user interaction made with the communication device, one of the plurality of devices (the user of the mobile device 214B selects an attachment displayer, Fig. 6-8) (Par 0072-0079); and
	(iv) causing a routing of the content to the selected device for presentation of the content by the selected device (redirecting the attachment to the selected attachment displayer) (Fig. 6-9, Par 0071-0079, Par 0082).
		Claim 14 recites a communication device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 22 recites a computer program product performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 3, Mousseau teaches that the data stream is a multidirectional data stream (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
		Re claim 4, Mousseau teaches that the data stream is a bi-directional data stream (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
		Re claim 5, Mousseau teaches that the routing is performed by setting up a wireless communication link (wireless link established with the selected display device 216 in the wireless network 212) (Fig. 6-9, Par 0071-0079, Par 0082).
		Re claim 6, Mousseau teaches that the wireless communication link is a direct communication link (wireless link established with the selected display device 216 in the wireless network 212 is a direct link from the base station) (Fig. 6-9, Par 0071-0079, Par 0082).
		Re claim 7, Mousseau teaches that selecting comprises displaying a menu at the communication device to allow a user to perform the user interaction (user selects a display device from a list of display devices) (Fig. 6-8, Par 0073-0074, Par 0077-0079).
		Re claim 8, Mousseau teaches that the setting up is performed using data (supporting attachment type, location, security, electronic address) describing the selected device (selected attachment displayer) which is extracted from a device library (list of attachment displayer) of the communication device, the data includes technical information regarding expected media formats (supporting attachment type) and transmission technology specification (security, electronic address) of the selected device (selected attachment displayer) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0056, Par 0069-0077, Par 0082).
	Re claim 10, Mousseau teaches that the setting up comprising transforming the content into a form that accords with a media type requirement of the selected device (converting the attachment to a suitable format) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
	Re claim 11, Mousseau teaches that the selecting comprises carrying out a selection between devices found to be available, based on a predetermined user profile (redirecting based on user defined event, selecting a display device based on user provided configuration, Par 0074; further comprising encrypting the data stream before routing to the selected device (Par 0013-0015, Par 0017, Par 0034-0035, Par 0038-0039, Par 0041, Par 0043, Par 0074, Par 0082).
		Re claim 12, Mousseau teaches that the routing of the data stream is directly from the external source to the selected device via the wireless communication link (attachment is redirected to the selected attachment displayer via the wireless network 212) (Fig. 6-9, Par 0071-0079, Par 0082).
		Re claim 13, Mousseau teaches that before the causing the data stream is constantly received and presented by the communication device while being delivered by the external source (attachment received and processed by the mobile device 214B) (Fig. 9, Par 0081-0082).
		Re claim 15, Mousseau teaches that the communication device is one of a cell phone, a handheld device, and a personal digital assistant (PDA) (Par 0004, Par 0036).
	Re claim 16, Mousseau teaches that a user interface associated with the scouting detector for allowing a user to select between available compatible media handling devices to reroute the data stream thereto (user selects an attachment displayer from a list of available attachment displayers) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0071-0074, Par 0077-0079, Par 0082).
		Re claim 17, Mousseau teaches to inform a communication service provider (host 202) of a desired rerouting (selected attachment displayer), thereby to enable a communication service provider (host 202) to reroute media the data (attachment) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
		Re claim 18, Mousseau teaches to carry out the rerouting through locally available infrastructure (wireless network 212) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
	Re claim 19, Mousseau teaches that the content is one of voice data, bidirectional voice data, bidirectional audio data, bidirectional video data, a game session, an interactive game session, a television broadcast, and a radio broadcast (attachment data comprising audio data, video data, Par 0034-0035, Par 0071) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
Re claim 20, Mousseau teaches to determine media type requirements (supporting attachment type) of each of the plurality of devices (attachment displayers) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082).
Re claim 21, Mousseau teaches transformer adapted to receive a copy of the content and to transform the copy into a form that accords with a media type requirement of the selected device (converting the attachment to a suitable format); wherein the controller is adapted to instruct the routing of the transformed copy (redirecting the attachment to the selected attachment displayer) (Fig. 6-9, Par 0016, Par 0019, Par 0034-0035, Par 0069-0077, Par 0082)..
Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 19egative by the manner in which the invention was made.

15.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mousseau as applied to claim 1 above and further in view of Kotzin et al (US 6470180 B1, hereinafter referred to as Kotzin).
		Re claim 2, Mousseau does not explicitly disclose that the content is a content of a game session sent while the game session is ongoing.
		Kotzin teaches that the content is a content of a game session sent while the game session is ongoing (Fig. 2-3, Col 2, Line 54-67, Col 3, Line 1-39, Col 4, Line 8-56).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mousseau by including the step that the content is a content of a game session sent while the game session is ongoing, as taught by Kotzin for the purpose of efficiently transferring data in a wireless network to enhance gaming experience of a user, as taught by Kotzin (Col 1, Line 7-10).

16.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mousseau as applied to claim 1 above and further in view of Thanh et al (The Device Management Service, hereinafter referred to as Thanh).
Re claim 9, Mousseau does not explicitly disclose to transmit the content to a plurality of copies so as to perform the routing to a number of the plurality of devices.
Thanh teaches to transmit the content to a plurality of copies so as to perform the routing to a number of the plurality of devices (Fig. 4, Fig. 10, Fig. 11, Pg. 205, Col 2, Line 22-38, Pg. 206, Col 1-18).
When multiple participants share the same material such as class lectures in distance learning, multimedia presentation in a training, remote training, video conferencing etc. then it is needed to make the same content be available to all the participants. In that case, multiple copies of the same media content have to be made and distribute/transmit to all the participants. 
Thanh teaches to transmit the same media/content to plurality of devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Mousseau by including the step to transmit the content to a plurality of copies so as to perform the routing to a number of the plurality of devices, as taught by Thanh for the purpose of distributing the same material/media content to the plurality of participants of a program. 
17.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mousseau as applied to claim 22 above and further in view of Chow et al (US 6961559 B1, hereinafter referred to as Chow).
Re claims 24 and 40, Mousseau does not explicitly disclose that the content is a content of a mobile phone call.
	Chow teaches that the content is a content of a mobile phone call s (Fig. 19-20, Col 42, Line 39-67, Col 45, Line 37-67, Col 46, Line 1-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mousseau by including the step that that the content is a content of a mobile phone call, as taught by Chow for the purpose of transferring call from one telephone to another to access voice mail message/talk with someone else, as taught by Chow (Col 42, Line 40-47).











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473